Citation Nr: 0829790	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-27 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD) and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to August 
1993, with service in Southwest Asia from December 23, 1990 
to April 28, 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans' Affairs (VA), which found that the 
veteran had not presented sufficient new and material 
evidence to reopen the claim of entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a rating action issued in September 2003.

2.  Additional evidence received since the September 2003 
denial is neither cumulative nor redundant of the evidence of 
record at the time of the previous denial sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's diagnosed PTSD has not been associated with 
a verified in-service stressor and therefore cannot be found 
to be related to his period of service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for PTSD in 2003 is new and material and 
the claim for service connection for PTSD is thus reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (2007).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008)..  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In August and September 2005, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, an July 2007 SOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 ( 2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in new 
and material cases.  The Court found that VA must notify a 
claimant of the evidence and information needed to reopen the 
claim, as well as the evidence and information needed to 
establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  Such 
notice to the veteran is essential since the question of 
materiality depends on the basis on which the prior denial 
was made and the failure to notify a claimant of what would 
constitute material evidence would be prejudicial to the 
claimant.  In the instant case, the Board notes that the 
August 2005 VCAA letter failed to properly notify the veteran 
of the reason for the previous denial of his claim; however, 
this error is harmless given that the claim to reopen will be 
granted below.


II. Applicable laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  


III.  Factual background and analysis

The veteran has contended that service connection for PTSD 
should be awarded.  He made reference to fearful episodes 
that had occurred during service that resulted in this 
disorder.  Therefore, he believes that service connection 
ought to be granted.

The veteran's claim for service connection for PTSD was 
originally denied by the RO in September 2003.  He had 
submitted a notice of disagreement with this denial in March 
2004, and he was provided with a statement of the case (SOC) 
in December 2004.  However, he failed to submit a timely 
substantive appeal and this decision became final.  See 
38 C.F.R. § 20.200 (2007).

The evidence that was of record prior to the final September 
2003 rating action included the veteran's service medical 
records (searches for his personnel records have been 
unsuccessful).  His DD-214, while showing service in 
Southwest Asia from December 1990 to April 1991, did not 
demonstrate his receipt of any combat badges, medals, or 
citations.  During his service, the veteran made no 
complaints of a psychiatric nature.  Examinations performed 
in February 1982, June 1983, June 1985, May 1986, and 
November 1991 were psychiatrically normal.  At the time of 
the March 1993 separation examination, he offered no 
complaints and the psychiatric evaluation was within normal 
limits.  He underwent a psychological evaluation in April 
2003.  This diagnosed PTSD based primarily upon his wife's 
statement, who is a registered nurse.  She said that he had 
had noticeable emotional problems, with a mental status of 
someone who has severe depression with symptoms of PTSD.  His 
wife had indicated that she was a nurse who had worked in the 
field for 18 years and understood mental health pretty well.

The evidence added to the record since the September 2003 
denial included records of private counseling conducted from 
2003 to 2005.  On March 18, 2003, he was noted to have been a 
commanding officer during the Iraq war, who indicated that 
his time in charge in a war zone had been stressful.  His 
wife submitted correspondence in which she stated that the 
veteran's behavior had changed since his return from service.  
On April 2, 2004, he was noted to be well-groomed, with full 
orientation.  He stated that he had experienced "things" in 
service that had caused emotional problems and difficulties 
with his wife and children.  He referred to poor sleep with 
nightmares.  Lights on the horizon would cause memories of 
the invasion of Iraq.  He was withdrawn from his family and 
friends, which distressed him.  He said that he had seen dead 
all over the place.  On April 21, 2005, he stated that he had 
been depressed since his return from service in 1993, which 
had become worse over the past seven to eight years.  He felt 
sad, depressed, angry, and withdrawn.  He had passive death 
wishes and suicidal thoughts.  While in the Gulf, he had seen 
a lot of destruction and dead bodies.  As a result, he had 
nightmares and flashbacks.  The mental status examination 
noted that he was sad-looking, dysphoric, and had a flat 
affect with poor eye contact.  He also felt somewhat 
paranoid.  He was alert and oriented.  The Axis I diagnoses 
were PTSD; rule out depression; and rule out alcohol abuse.  
On May 19, he stated that a good friend had been deployed to 
Iraq two weeks before.  His sleep was a little better, 
although he had occasional thoughts of hopelessness and 
helplessness, along with passive death wishes.  He reported 
nightmares of the war, as well as paranoia.  On July 14, he 
was still sad and dysphoric.

The veteran's wife submitted a statement in which she 
referred to the degree to which his mental state had 
deteriorated since his release from service.  Prior to 
service in the Gulf, she said that he had been spiritual and 
loving.  However, ever since his return he had been 
suspicious, paranoid, hypervigilant, and depressed.  His 
behavior had bordered on the violent, with angry outbursts.  
He was nervous, angry, and uptight.  She said that he was 
depressed, to the point where he would be unable to get out 
of bed.  

The veteran also submitted a statement.  He indicated that 
during his service in the Gulf, he had served with the 
Headquarters and Headquarters Company, 1st Armored Division 
(Company Commander) and with Division Support Command 
(Tactical Operations Officer).  He stated that he had been 
sleeping in a tent in the middle of the desert, when an 
explosion had woken him.  He discovered later that a SCUD 
missile had landed nearby; while he had not been injured, he 
could not get over how close he had come to death.  Ever 
since this incident, he had been unable to sleep more than 
two hours a night.  After the ground war had started, he had 
been going down a road with a group of Army reservists when 
they had come upon an infantry unit that had just returned 
from combat; he recalled one soldier whose wounds appeared to 
be fatal. He said that he could not stop thinking about the 
look of fear on this soldier's face.  He constantly had this 
image in his mind; he also dreamt about it.  He recalled how 
helpless he had felt and how afraid he was that he would not 
get out of Iraq alive.  He said that he had also seen 
destroyed Iraqi tanks, with bodies in them.  He said that he 
thought about the war every day.

The veteran's counselor submitted a statement dated October 
21, 2005.  This referred to the veteran's time in combat in 
Desert Storm and the traumas he experienced in combat.  He 
had been treated for PTSD since April 2005.  He complained 
that he was severely depressed and had dreams that woke him.  
He referred to frequent flashbacks about a soldier he saw 
there; he noted that he was unable to stop the intrusive 
thoughts and guilt.  He tended to isolate himself and he 
described having explosive anger.  The mental status 
examination noted that he had extensive short term memory 
loss, paranoia, and avoided people.  He would sit with his 
back to the wall and was hypervigilant.  His judgment was 
noted to be impaired.  The diagnosis was PTSD.

An October 24, 2005 from B.D, M.D., indicated that the 
veteran had seen a significant amount of destruction and a 
number of dead bodies.  He stated that images of the war 
stayed in his mind, and he said that he had nightmares and 
flashbacks.  He was sad, dysphoric, and had a flat affect.

The evidence received after the September 2003 denial of the 
claim, including the veteran's and his wife's statements, and 
the treatment records, are clearly relevant to and probative 
of the question as to whether the veteran experienced a 
stressor in service sufficient to result in PTSD.  Taking 
this evidence as credible, for the sole purpose of the claim 
to reopen, it is found that it relates to a previously 
unestablished fact necessary to substantiate the claim (i.e., 
the occurrence of an in-service stressor), and raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2007).  When there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).

After a careful review of the evidence on a de novo basis 
after reopening the claim, it is found that that evidence 
does not support a finding of entitlement to service 
connection for PTSD.  The evidence of record does include 
diagnoses of PTSD.  However,  in order for service connection 
to be awarded, there must be an in-service stressor 
sufficient to cause this disorder.  The objective evidence of 
record does not suggest that the veteran had engaged in 
combat.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  In 
the instant case, the evidence does not indicate that he had 
a combat-related military occupation.  The DD-214 did not 
reflect the receipt of any combat badges.  There is simply no 
evidence of record to support a finding that he had 
participated in any combat.  Where "the veteran did not 
engage in combat with the enemy...the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor."  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  Rather, the alleged stressors, must be 
corroborated by independent evidence of record.  The veteran, 
in his various statements, has referred to exposure to much 
destruction and dead bodies.  He mentioned being afraid of 
not returning from the Gulf and of having feelings of 
hopelessness and helplessness.  However, he has not provided 
VA with specific instances, despite being sent a 
questionnaire about his reported stressors, that would be 
capable of corroboration (such as dates and locations of 
incidents, names and units of casualties, etc.).  Because it 
cannot be found that the veteran had engaged in combat with 
the enemy, and because his reported stressors cannot, at this 
time, be corroborated, it cannot be found that he had an in-
service stressor sufficient to result in the diagnosed PTSD.

It is true that the veteran's and his wife's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.  While his wife, who is a registered nurse, does 
have 18 years of experience in the medical field, and has 
stated that she "understands mental health pretty well," 
there is no indication in the record that she has the 
specific medical expertise in psychiatric matters to render 
an opinion as to the cause of the veteran's mental state.  

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for PTSD.

The Board has considered whether a VA examination is required 
in this case.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration. These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this case there is no evidence establishing a traumatic 
event in service.  As a result, a VA examination is not 
required in this case.


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim, to this extent only, is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


